DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 6/27/2022 is acknowledged.
It is noted that a new claim set was submitted on 2/29/2022, after the mailing of the restriction requirement (12/21/2021).  The election is based on the claim set filed on 2/29/2022, which added new claims 83-95. Claims 86-88 are added to the claims of Group II because they depend on claim 36.  
Accordingly, claims 36-39, 41 and 86-88 are currently under examination.  Claims 1-3, 8, 9, 11, 13, 15, 17, 18, 21, 23, 25, 28, 29, 31, 32, 45-47, 50 53, 55, 56-63, 65-67, 69-77, 83-85, 89-95 are withdrawn from consideration for being directed to non-elected subject matter.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 36-39, 41 and 88 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product nature without significantly more. The claim(s) 36-39, 41 and 88 recite(s) a composition comprising activated T cells, which as explained in the specification is isolated from a subject having a cancer (page 2, line 14). T cells in the composition is a nature-based product, so it is compared to its closest naturally occurring counterpart to determine if it has markedly different characteristics. T cells within human or animal body is considered as its closest naturally occurring counterpart.  Since there is no indication on the record that isolation of the T cells has resulted in a marked difference in structure, function or other properties as T cells in vivo, the T cells in the composition is a product of nature exception. This judicial exception is not integrated into a practical application because the recited elements of activated T cells “have an effective E:T ratio of 1:10 or lower…”(36) describes the characteristic of the activated T cell, which do not differ from the nature occurring T cells following activation. Claim 37 recites the T cells are trogocytotic activated T cells, which does not provide additional elements to integrate the judicial exception into practical application.  Claim 38 recites “T cells comprises at least 100 copies of the cancer cell surface mark and antibody,” this is the characteristic of the activated T cell, and do not provide additional elements to integrate the judicial exception into practical application.  Claim 39 recites the T cells are CD4+ or CD8+, whereas claim 40 recites the trogocytotic T cells is at least 30% of the composition.  All the above recitation does not integrate the judicial exception into a practical application because they merely describes the characteristic of T cell or the amount of T cells in the composition.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there is no additional elements included in the composition. Claim 88 recites additional element of a pharmaceutically acceptable carrier. Since this limitation is highly general and does not provide meaning limitation to the naturally occurring T cells, it does not integrate the judicial exception into a practical application. This additional elements do not add significantly more to the judicial exception because it does not change any property of the T cells in the composition.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 36-39, 41, 86-88 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 36, the recitation of “wherein said activated T cells have an effective E:T of 1:10 or lower…” renders the claim indefinite because it is unclear whether the composition comprises the T cells only, T cells and cancer cells or T cells, cancer cells and bispecific or multispecific antibody.  The recitation of “the number of activated T cells with a bispecific or multispecific antibody” renders the claim indefinite because it is unclear whether it means the T cells is contacting an antibody, has been contacted with an antibody or expressing an antibody.  
Dependent claims 38, 39, 41, 86-88 are rejected for same reason because they depend on claim 36.
Regarding claim 38, the recitation of “the activated T cells comprises at least 100 copies of the cancer cell surface marker” renders the claim indefinite because it is unclear whether it refers to at least 100 copies of cancer cell surface marker per T cell or for all the T cells in the composition.  
Regarding claim 39, the recitation of “selected from CD8+ T cells or CD4+ T cells” renders the claim indefinite because the recitation in alternative means there is no other option being selected.  
Regarding claim 86, the recitation of “the composition of activated T cells of claim 36, comprising immunomodulatory agents…”renders the claim indefinite because it is unclear whether it means the composition further comprises said immunomodulatory agents or just the immunomodulatory agents only.
Dependent claim 87 is rejected for same reason because it depend on claim 86.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 36-39 and 88 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Wong (IDS).  
Claim 36 is drawn to a composition comprising activated T cells with bispecific or multispecific antibody. 
Wong discloses culturing PBMC from 15 CLL patients in the presence of blinatumomab, a bispecific antibody, result in high number of CD4+ and CD8+ T cells after 7 days, and a decrease in the number of CLL cells (page 1932, 1st col., 1st paragraph).  T cells culture in the presence of blinatumomab is activated, and meets the limitation of a composition that comprises activated T cells.  Wong discloses effector target ratio in culture is 1:40, which meets the limitation of E:T ratio 1:10 and lower. Therefore, the disclosure from Wong anticipates the claimed invention.
Regarding claim 37, trogocytotic activation of T cells is a natural process that occurs when T cells are activated. Since both the claimed T cells and the T cells taught by Wong are activated by bispecific antibody, it would be inherent that the activated T cells would comprise trogocytotic activated T cells. 
Regarding claim 38, since both the claimed T cells and the T cells taught by Wong are activated by bispecific antibody, it would be inherent that the prior art disclosed activated T cells would comprise at least 100 copies of the cancer cell surface marker and detectable amount of bispecific antibody as claimed.
Regarding claim 39, Wong discloses the activated T cells comprises both CD4+ and CD8+ T cells (page 1932, 1st col., 1st paragraph).
Regarding claim 88, since the activated T cells are in culture, the culture medium meets the limitation of pharmaceutically acceptable carrier.  

Claim(s) 36-39, 41 and 86-88 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chang (US 9,382,329).
Chang discloses a composition comprises purified CD8+ T cells that are activated by addition of bispecific antibody E13-3S and NCI-N87 gastric carcinoma cells (col.90, lines 15-20). Since both the claimed activated T cells and the activated T cells disclosed by Chang are activated by bispecific antibody and cancer cells, it is inherent that the T cells would have same characteristics such as capable of killing tumor cells E:T of 1:10 or lower. Therefore, the disclosure of Chang anticipates the composition of claim 36.
Regarding claim 37, Chang discloses treatment of BxPC3 and purified T cells with E-3s specifically induced trogocytosis, whereby Trop-2 was transferred from BxPC to T cells (col.90, lines 29-32). As such, the T cell composition comprises trogocytotic activated T cells.
Regarding claim 38, since both the claimed T cells and the T cells taught by Chang are activated by bispecific antibody, it would be inherent that the prior art disclosed activated T cells would comprise at least 100 copies of the cancer cell surface marker and detectable amount of bispecific antibody as claimed.  
Regarding claim 39, Chang discloses that the activated T cells are CD8+ (col.90, line 19).  
Regarding claim 41, Chang discloses that 40% of T cells are trogocytotic T cells (col.90, line 32-33 and Figure 25).
Regarding claims 86 and 87, Chang discloses that human T cells are co-administered with the checkpoint inhibitor antibody and anti-Trop 2x Anti-CD3 bispecific antibody to a murine tumor model, wherein the checkpoint inhibitor antibody is anti-CTL4 (col.78, lines 35-46). 
Regarding claim 88, the T cell mixture in culture medium or saline (col.90, line 4 and 25) is considered to meet the limitation of pharmaceutically acceptable carrier.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELINE X QIAN whose telephone number is (571)272-0777. The examiner can normally be reached M-F (9-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELINE X QIAN/            Primary Examiner, Art Unit 1636